IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NOS. PD-1415-13 & PD-1416-13



                                            ANDREA ROBLES, Appellant
v.
THE STATE OF TEXAS



ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
FROM THE SECOND COURT OF APPEALS
TARRANT COUNTY



                      Per Curiam.  Keasler and Hervey, JJ., dissent.

ORDER

            The petition for discretionary review violates Rules of Appellate Procedure
9.4(i)(2)(D) & 68.4(j) because the petition exceeds the proper length and also because it
does not contain a copy of the opinion of the court of appeals.
            The petition is struck.  See Rule of Appellate Procedure 68.6.
            The petitioner may redraw the petition.  The redrawn petition and copies must be
filed in the Court of Criminal Appeals within thirty days after the date of this order.
Filed: June 18, 2014 
Do not publish